Per Curiam.
This is an appeal by the state from a judgment of dismissal, after sustaining a demurrer to an information filed under Bal. Code, § 7226 (P. C. § 1794). The demurrer was properly sustained. Wharton,■ Criminal Law (10th ed.), 576; Bishop, Criminal Law, § 794; Prindle v. State, 31 Tex. Cr. 551, 21 S. W. 360, and authorities cited. Honselman v. People, 168 Ill. 172, 48 N. E. 304, and Kelly v. People, 192 Ill. 119, 61 N. E. 425, 85 Am. St. 323, cited by the appellant, arose under a different statute and are not in point. Had the defendant been convicted it might become our duty to further discuss the questions involved, but, inasmuch as the state alone is interested, we feel that its interests will he best subserved by silence.
The judgment is affirmed.